internal_revenue_service department of the treasury significant index no washington dc person to contact teleanhana niumher- t heist rap yoy date jun at in re this letter constitutes notice that with respect to the above-named défined benefit pension_plan we have funding standard for the plan_year ending date granted a waiver of the minimum this waiver for the plan_year ended date has been in accordance with sec_412 of the internal_revenue_code and the employee_retirement_income_security_act_of_1974 erisa amount_is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this waiver has been granted after taking into account contributions that have already been made for the plan_year granted of the waived the company has a calendar fiscal_year had a net_operating_loss capital remained positive it was equal to only of the level the sponsor has insufficient cash-on-hand to meet both routine operating_expenses and to contribute the minimum_funding requirement for the year the company in addition although working also for and the company had net operating profits fourth quarter of the company lost its major customer this customer accounted for approximately of the company’s revenues then in the the company regained this major customer in with sales nearly equal to prior levels most customer the company expects that its gross operating margins and its cash_flow will improve as a result of this resumption of business with its your attention is called to code sec_412 and erisa sec_304 which describe the consequences that would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any funding deficiency remains unamortized please note that any amendment to other retirement plans maintained by the company or to the company ’s profit sharing plans to increase the liabilities of those plans would 3g considered an amendment for purposes of code sec_412 and erisa portion of the waived this ruling is directed only to the taxpayer that requested it k provides that it may not be used or cited by others as precedent code when filing form_5500 for the plan_year ended september date of this letter should be entered on schedule b actuarial information representative in accordance with a form_2848 power_of_attorney on file classification manager in we have sent a copy of this letter to the employee_plans a copy of this letter is being sent to your authorized the sincerely ollin sec_4 ames e holland jr manager employee_plans actuartal group tax_exempt_and_government_entities_division
